                                        Case 2:16-bk-17463-ER         Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43              Desc
                                                                        Main Document    Page 1 of 13


                                          1 KATHRYN M. STANTON (SBN 145200)
                                            KATHRYN M. STANTON, APC
                                          2 12401 Wilshire Blvd., Suite 200
                                            Los Angeles, CA 90025-1089
                                          3 Telephone:    310.207.1555
                                            Facsimile:    310.207.3666
                                          4 E-mail:       kstanton@swlawyers.com

                                          5 Ordinary Course Professional for
                                            GARDENS REGIONAL HOSPITAL
                                          6 AND MEDICAL CENTER, INC.

                                          7

                                          8                             UNITED STATES BANKRUPTCY COURT
                                          9                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 In re:                                                 Case No. 2:16-bk-17463-ER
         DENTONS US LLP




                                         12 GARDENS REGIONAL HOSPITAL AND                          Chapter 11
           (213) 623-9300




                                            MEDICAL CENTER, INC.,                                  APPLICATION FOR KATHRYN M.
                                         13                                                        STANTON, A PROFESSIONAL
                                                           Debtor.                                 CORPORATION, FOR REMAINING FEES
                                         14                                                        AND EXPENSES AS AN ORDINARY
                                                                                                   COURSE PROFESSIONAL
                                         15
                                                                                                   Hearing:
                                         16                                                        Date: December 19, 2018
                                                                                                   Time: 10:00 a.m.
                                         17                                                        Place: Courtroom 1568
                                                                                                           255 East Temple Street
                                         18                                                                Los Angeles, CA 90012
                                                                                                   Judge: Hon. Ernest M. Robles
                                         19

                                         20            The Kathryn M. Stanton, A Professional Corporation (“Stanton”), files this Application for
                                         21 fees remaining due, as an Ordinary Course Professional, for services rendered on behalf of

                                         22 Gardens Regional Hospital and Medical Center, Inc. (“Gardens” or the “Debtor).

                                         23                                                    I.
                                         24                                           INTRODUCTION
                                         25            On August 16, 2016, this Court entered an Order [Docket No. 320] approving the Motion
                                         26 Of Debtor For An Order Authorizing The Debtor To Retain, Employ, And Compensate Certain

                                         27 Professionals Utilized By The Debtor In The Ordinary Course Of Business (the “Motion”)

                                         28 [Docket No. 30].

                                                                                               1
                                              109726027\V-1
                                        Case 2:16-bk-17463-ER        Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43               Desc
                                                                       Main Document    Page 2 of 13


                                          1            Stanton filed the required Declaration (Docket No. 327] outlining the services she would

                                          2 perform on behalf of the Debtor.

                                          3            No objection was filed to Stanton’s employment and, therefore, Stanton was approved as

                                          4 an Ordinary Course Professional.

                                          5                                                   II.
                                          6                                     SERVICES AND PAYMENT
                                          7            During the course of the bankruptcy case, Stanton provided services to the Debtor which,

                                          8 largely, were paid in accordance with the procedures set forth in the Motion and entered Order.

                                          9            Three Invoices remain unpaid:

                                         10                                     Period                          Amount
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                  December 14, 2017-February 28, 2018           $4,377.50
                                         11
                                                                  April, 2018                                   $1,445.00
         DENTONS US LLP




                                         12                                                                     $5,822.50
           (213) 623-9300




                                                                                               Total:
                                         13 A copy of the Invoices are attached.

                                         14            As set forth in the Invoices, services provided by Stanton were as follows: conferring
                                         15 with, responding to inquiries from, and assisting Debtor’s Board of Directors, outside counsel,

                                         16 bankruptcy counsel, and Creditors’ Committee’s counsel with ongoing civil litigation matters.

                                         17            In accordance with the agreement reached with counsel for the Debtor and the Creditors’
                                         18 Committee, Stanton agreed to reduce her fee by ten percent (10%) in exchange for payment.
                                         19 Accordingly, the amount remaining due Stanton is $5,240.75 ($5,822.50 - $582.25 = $5,240.75).

                                         20 No other fees are due Stanton.

                                         21                                                  III.
                                         22                                            CONCLUSION
                                         23            In accordance with this Court’s Order approving the Stanton’s employment as an Ordinary
                                         24 Course Professional, Stanton requests payment of $5,240.75.

                                         25 Dated: November 28, 2018                              KATHRYN M. STANTON, APC
                                         26                                                       By     /s/ Kathryn M. Stanton
                                                                                                         KATHRYN M. STANTON
                                         27
                                                                                                  Ordinary Course Professional for Gardens
                                         28                                                       Regional Hospital and Medical Center, Inc.

                                                                                              2
                                              109726027\V-1
Case 2:16-bk-17463-ER   Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43   Desc
                          Main Document    Page 3 of 13




         INVOICES
Case 2:16-bk-17463-ER   Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43   Desc
                          Main Document    Page 4 of 13
Case 2:16-bk-17463-ER   Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43   Desc
                          Main Document    Page 5 of 13
Case 2:16-bk-17463-ER   Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43   Desc
                          Main Document    Page 6 of 13
        Case 2:16-bk-17463-ER                    Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43                                       Desc
                                                   Main Document    Page 7 of 13


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Dentons US LLP, 601 South Figueroa Street, Suite 2500, Los Angeles, CA 90017


A true and correct copy of the foregoing document entitled (specify): Application For Kathryn M. Stanton, A
Professional Corporation, For Remaining Fees And Expenses As An Ordinary Course Professional, will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 28, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

SEE ATTACHED SERVICE LIST NO. 1

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date ) November 28, 2018, I will serve the following persons and/or entities
at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in
a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

SEE ATTACHED SERVICE LIST NO. 2

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 28, 2018, I will serve the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 28, 2018                        GLENDA SPRATT                                         /s/Glenda Spratt
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                  Case 2:16-bk-17463-ER           Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43           Desc
                                                                    Main Document    Page 8 of 13


                                         1                                         SERVICE LIST
                                         2    In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                              Medical Center
                                         3
                                             1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                         4
                                           Anthony R. Bisconti on behalf of Interested Party Official Committee of Unsecured
                                         5 Creditors - tbisconti@bmkattorneys.com, admin@bmkattorneys.com

                                         6 Karl E Block on behalf of Creditor Harbor-Gardens Capital I, LLC
                                           kblock@loeb.com, plavine@loeb.com
                                         7
                                           Manuel A. Boigues - bankruptcycourtnotices@unioncounsel.net
                                         8 Bruce M Bunch on behalf of Creditor Doug Sunstedt

                                         9 pam@bunchlawyers.com
                                           Louis J Cisz, III on behalf of Creditor Cerritos Gardens General Hospital Company
601 SOUTH FIGUEROA STREET, 25TH FLOOR




                                        10 lcisz@nixonpeabody.com, sf.managing.clerk@nixonpeabody.com
 LOS ANGELES , CALIFORNIA 90017-5704




                                        11 Dawn M Coulson on behalf of Interested Party Courtesy NEF
                                           dcoulson@eppscoulson.com, cmadero@eppscoulson.com
         DENTONS US LLP




                                        12
            (213) 623-9300




                                           John P Desmond jdesmond@dickinsonwright.com, cgrinstead@dickinsonwright.com
                                        13 Richard K Diamond - rdiamond@dgdk.com; DanningGill@gmail.com;

                                        14 rdiamond@ecf.inforuptcy.com
                                           Barry S. Glaser on behalf of Interested Party Courtesy NEF
                                        15 bglaser@swesq.com; erhee@swesq.com

                                        16 Jeffrey I Golden on behalf of Interested Party Official Committee Unsecured Creditors
                                           jgolden@wgllp.com, kadele@wgllp.com;lfisk@wgllp.com;tziemann@wgllp.com
                                        17
                                           Rhonda S. Goldstein on behalf of Creditor The Regents of the University of California
                                        18 rhonda.goldstein@ucop.edu;lissa.ly@ucop.edu
                                        19 M. Jonathan Hayes jhayes@srhlawfirm.com; roksana@srhlawfirm.com;
                                           matthew@srhlawfirm.com; rosarioz@srhlawfirm.com; jfisher@srhlawfirm.com;
                                        20 mariasrhlawfirm.com; jhayesecf@gmail.com

                                        21 Lawrence J. Hilton on behalf of Creditor Cerner Health Services, Inc.
                                           lhilton@onellp.com; lthomas@onellp.com; info@onellp.com; janderson@onellp.com;
                                        22 crodriguez@onellp.com

                                        23 David Jacobs on behalf of Interested Party Courtesy NEF
                                           cemail@ebglaw.com, djacobs@ebglaw.com
                                        24 Ivan L Kallick on behalf of Interested Party KND Development 53, LLC
                                           ikallick@manatt.com, ihernandez@manatt.com
                                        25
                                           Eve H Karasik on behalf of Interested Party Courtesy NEF
                                        26 ehk@lnbyb.com

                                        27 Steven J. Katzman on behalf of Interested Party Official Committee Unsecured Creditors
                                           skatzman@bmkattorneys.com; admin@bmkattorneys.com
                                        28
                                           Talin Keshishian - tkeshishian@brutzkusgubner.com, ecf@brutzkusgubner.com
                                                                                     -1-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER             Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43           Desc
                                                                    Main Document    Page 9 of 13


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3 Gary E Klausner on behalf of Creditor Roxbury Healthcare Services, LLC
                                           and on behalf of Creditor Sycamore Health Care Services, LLC; gek@lnbyb.com
                                         4
                                           Stuart I. Koenig on behalf of Interested Party Courtesy NEF
                                         5 Skoenig@cmkllp.com, knielsen@cmkllp.com

                                         6 Dare Law on behalf of U.S. Trustee United States Trustee (LA)
                                           dare.law@usdoj.gov, ron.maroko@usdoj.gov
                                         7 Elan S. Levey on behalf of Creditor U.S. Department of Health and Human Services

                                         8 elan.levey@usdoj.gov; louisa.lin@usdoj.gov
                                           Wendy A Loo on behalf of Interested Party People of the State of CA
                                         9 wendy.loo@lacity.org
601 SOUTH FIGUEROA STREET. 25TH FLOOR




                                        10 Stephen A Madoni on behalf of Creditor Spine Surgical Implants, Inc.
 LOS ANGELES , CALIFORNIA 90017-5704




                                           stevemadoni@aol.com, nathally@madonilaw.com
                                        11
                                           Howard N Madris on behalf of Creditor Lenders Funding, LLC
         DENTONS US LLP




                                        12 hmadris@madrislaw.com
            (213) 623-9300




                                        13 Boris I. Mankovetskiy on behalf of Official Committee of Unsecured Creditors
                                           bmankovetskiy@sillscummis.com
                                        14 Amanda L Marutzky on behalf of Interested Party Courtesy NEF

                                        15 amarutzk@wthf.com, jjensen@watttieder.com
                                           David W. Meadows on behalf of Creditor Olympus Corp. of the Americas
                                        16 david@davidwmeadowslaw.com

                                        17 Reed M. Mercado - rmercado@sheppardmullin.com

                                        18 Benjamin Nachimson on behalf of Interested Party Courtesy NEF
                                           ben.nachimson@wnlawyers.com
                                        19 Steven G. Polard on behalf of Creditor Le’ Summit Healthcare, LLC

                                        20 stevenpolard@eisnerlaw.com, lcorrales@eisnerlaw.com
                                           Amelia Puertas-Smara - itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov
                                        21
                                           Kurt Ramlo on behalf of Interested Party Courtesy NEF
                                        22 kr@lnbyb.com, kr@ecf.inforuptcy.com

                                        23 Paul F Ready - tamara@farmerandready.com
                                           David M Reeder on behalf of Creditor RollinsNelson Grp, LLC
                                        24 dmr@vrmlaw.com, jle@vrmlaw.com

                                        25 J. Alexandra Rhim on behalf of Creditor De Lage Landen
                                           arhim@hemar-rousso.com
                                        26
                                           Mary H Rose on behalf of Creditor Promise Gardens Lending Company, Inc. and
                                        27 Promise Hospital of East Los Angeles, L.P.; mrose@buchalter.com,

                                        28

                                                                                          -2-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER             Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43           Desc
                                                                   Main Document    Page 10 of 13


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3 Daniel Robert Schimizzi on behalf of Creditor Beckman Coulter, Inc.
                                           dschimizzi@bernsteinlaw.com; cwirick@bernsteinlaw.com
                                         4
                                           George E Schulman - GSchulman@DGDK.com; danningGill@gmail.com;
                                         5 gschulman@ecf.inforuptcy.com

                                         6 Andrew H. Sherman on behalf of Official Committee of Unsecured Creditors
                                           asherman@sillscummis.com
                                         7 Roman Shkodnik - roman@yeremianlaw.com

                                         8 Leonard M Shulman on behalf of Interested Party Strategic Global Management, Inc.
                                           lshulman@shbllp.com
                                         9
                                           Gerald N Sims on behalf of Creditor BETA Risk Management Authority
601 SOUTH FIGUEROA STREET. 25TH FLOOR




                                        10 jerrys@psdslaw.com, bonniec@psdslaw.com
 LOS ANGELES , CALIFORNIA 90017-5704




                                        11 Alan Stomel on behalf of Interested Party Courtesy NEF
                                           alan.stomel@gmail.com, astomel@yahoo.com
         DENTONS US LLP




                                        12 Tiffany Strelow Cobb on behalf of Creditor Nuance Communications, Inc.
            (213) 623-9300




                                        13 tscobb@vorys.com
                                           Wayne R Terry on behalf of Interested Party Courtesy NEF
                                        14 wterry@hemar-rousso.com

                                        15 Gary F Torrell on behalf of Creditor RollinsNelson Grp, LLC
                                           gft@vrmlaw.com
                                        16
                                           Leslie A Tos - Ltos@farmerandready.com, smeyer@farmerandready.com
                                        17 United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                        18 Anne A. Uyeda - auyeda@bmkattorneys.com, admin@bmkattorneys.com
                                        19 Kenneth K. Wang on behalf of Interested Party Courtesy NEF
                                           kenneth.wang@doj.ca.gov; Jennifer.Kim@doj.ca.gov; yesenia.caro@doj.ca.gov
                                        20
                                           Johnny White on behalf of Creditor J.S.E. Emergency Medical Group, Inc.
                                        21 JWhite@wrslawyers.com, aparisi@wrslawyers.com
                                             Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
                                        22
                                             hatty.yip@usdoj.gov
                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                          -3-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER               Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43          Desc
                                                                     Main Document    Page 11 of 13


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3 2 TO BE SERVED BY U.S. MAIL:

                                         4    Regulatory Agencies
                                         5    Xavier Becerra                                 U.S. Department of Justice
                                              Attorney General of State of California        Office of the Attorney General of the United
                                         6    Office of the Attorney General                 States
                                              1300 I Street                                  950 Pennsylvania Avenue, NW
                                         7    Sacramento, CA 95814                           Washington, DC 20530-0001
                                              Office: (916) 445-9555                         Office (202) 514-2000
                                         8                                                   Fax: (202) 307-6777
                                         9    United States Attorney’s Office                Sylvia Mathews Burwell, Secretary
                                              Central District of California                 U.S. Department of Health & Human Services
601 SOUTH FIGUEROA STREET. 25TH FLOOR




                                        10    312 North Spring Street, Suite 1200            200 Independence Avenue, S.W.
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Los Angeles, CA 90012                          Washington, D.C. 20201
                                        11    Office: (213) 894-2400                         Office: (202) 690-6610
                                              Fax: (213) 894-0141                            Fax: (202) 690-7203
         DENTONS US LLP




                                        12
            (213) 623-9300




                                              Internal Revenue Service                       Jennifer Kent, Director
                                        13    300 North Los Angeles Street                   California Department of Health Care Services
                                              Los Angeles, CA 90012                          1501 Capitol Avenue, Suite 4510
                                        14    Office: (213) 576-3009                         Sacramento, CA 95814
                                                                                             Office: (916) 464-4430
                                        15
                                              State of California                            Angela M. Belgrove
                                        16    Franchise Tax Board                            Assistant Regional Counsel
                                              300 South Spring Street, #5704                 U.S. Department of Health and
                                        17    Los Angeles, CA 90013                          Human Services
                                              Office: (916) 845-6500                         Office of the General Counsel, Region IX
                                        18    Fax: None                                      90 7th Street, Suite 4-500
                                                                                             San Francisco, CA 94103-6705
                                        19                                                   Office: (415) 437-8156
                                                                                             Fax: (415) 437-8188
                                        20    Employment Development Dept.                   Office of the Attorney General
                                              722 Capitol Mall                               Consumer Law Section
                                        21    Sacramento, CA 95814                           Attn: Bankruptcy Notices
                                              Office: (866) 333-4606                         455 Golden Gate Ave., Suite 11000
                                        22                                                   San Francisco, CA 94102
                                                                                             Office: (415) 703-5500
                                        23                                                   Fax: (415) 703-5480
                                              Internal Revenue Service
                                        24    600 Arch Street
                                              Philadelphia, PA 19101
                                        25    Office: (267) 941-6800
                                        26

                                        27

                                        28

                                                                                          -4-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER             Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43              Desc
                                                                   Main Document    Page 12 of 13


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3 Request for Special Notice

                                         4 Eric Weissmanm [e-mail only]                      Rose E. Bareham
                                            Mary D. Lane                                     Purkey & Associates
                                         5 Wilshire Pacific Capital Advisors LLC             5050 Cascade Road SE Suite A
                                            8447 Wilshire Blvd., Suite 202                   Grand Rapids, MI 49546
                                         6 Beverly Hills, CA 90211                           Office: (619) 940-0553 Ext. 3
                                            eweissman@wilshirepacificadvisors.com            Fax: (619) 940-0554
                                         7 marylane@wilshirepacificadvisors.com              Email:
                                            [email courtesy copies only]                     [Counsel for Stryker Instruments]
                                         8
                                            Darrell W. Clark                                 Robert L. Patterson, Esq.
                                         9 Stinson Leonard Street LLP                        Slovak Baron Empey Murphy & Pinkney LLP
                                            1775 Pennsylvania Ave., NW, Suite 800            1800 E. Tahquiz Canyon Way
                                        10 Washington, DC 20006                              Palm Springs, California 92662
601 SOUTH FIGUEROA STREET. 25TH FLOOR
 LOS ANGELES , CALIFORNIA 90017-5704




                                            Office: (202) 785-9100
                                        11 Fax: (202) 785-9163
                                            [Counsel for Cerner Health Services]
         DENTONS US LLP




                                        12
            (213) 623-9300




                                            Cerritos Gardens General Hospital Company        Mr. Oren Ben Ezra
                                        13 21520 South Pioneer Blvd., Suite 205              1250 E. Hallandale Beach Blvd., Suite 1000
                                            Hawaiian Gardens, CA 90716                       Hallandale Beach, FL 33009
                                        14 Attn: Pioneer Carson Corp., General Partner
                                                    Attn: Cherna Moskowitz, President
                                        15
                                            James Hamada, M.D.                               Amable Aguiliuz, M.D.
                                        16 21500 South Pioneer Blvd., Suite 208              21500 South Pioneer Blvd., Suite 209
                                            Hawaiian Gardens, CA 90716                       Hawaiian Gardens, CA 90716
                                        17
                                            Rebecca J. Price                                 Constance R. Doyle
                                        18 Norris McLaughlin & Marcus, P.A.                  21509 Anza Avenue
                                            515 West Hamilton St., Suite 502                 Torrance, CA 90503
                                        19 Allentown, PA 18101

                                        20    Grace Su                                       Eric Stone
                                              Meiguo Realty Group, Inc.                      California Department of Public Health
                                        21    15713 Valley Blvd.                             Los Angeles East District Office
                                              City of Industry CA 91744                      3400 Aerojet Avenue #323
                                        22    Office: 626-677-6488                           El Monte, CA 91731
                                              grace@meiguorealty.com                         Office: 626/569-3724
                                        23                                                   Fax: 626/927-9842

                                        24    Mark Waxman                                    Aaron L. Durall
                                              Gerald Kosai                                   Durall Capital Holdings
                                        25    Verity Health System                           8411 W. Oakland Park Blvd., Suite 302
                                              2200 West Third Street, Suite 200              Sunrise, FL 33351-7357
                                        26    Los Angeles, CA 90057
                                              310.701.1665
                                        27

                                        28

                                                                                          -5-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER              Doc 1384 Filed 11/28/18 Entered 11/28/18 17:43:43          Desc
                                                                    Main Document    Page 13 of 13


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3    Marc Ferrel                                    Young Park
                                              President                                      NAEROK Group Int’l Inc.
                                         4    Bridgepoint Healthcare LLC                     3850 Wilshire Blvd., Ste. 302
                                              4601 Martin Luther King Jr. Ave SW             Los Angeles, CA 90010
                                         5    Washington, D.C. 20032
                                              Office: (202) 574-5700
                                         6
                                              Kansas State Bank of Manhattan                 Blue Cross Blue Shield of Michigan
                                         7    c/o Stephen Biegenzahn                         John P. Desmond
                                              Friedman Law Group, P.C.                       Dickinson Wright PLLC
                                         8    1900 Avenue of the Stars, 11th Fl.             100 West Liberty Street, Suite 940
                                              Los Angeles, CA 90067                          Reno, NV 89501
                                         9                                                   Tel: 775.343.7500
                                                                                             Fax: 844.670.6009
601 SOUTH FIGUEROA STREET. 25TH FLOOR




                                        10                                                   E-mail: jdesmond@dickinsonwright.com
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Creditor’s Committee
                                        11
                                              Rob Speeney                                    Robert Zadek
         DENTONS US LLP




                                        12
            (213) 623-9300




                                              Cardinal Health 200, LLC                       Lenders Funding, LLC
                                              7000 Cardinal Place                            1001 Bridgeway, Suite 721
                                        13    Dublin, OH 43017                               Sausalito, CA 94965
                                              Office: (614) 533-3125                         Office: (415) 227-3585
                                        14    Email: rob.speeney@cardinalhealth.com          Email: rzadek@buchalter.com
                                        15

                                        16

                                        17

                                        18
                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                          -6-
                                             100259597\V-3
